Citation Nr: 1727984	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-36 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Counsel 

INTRODUCTION

The Veteran had active military service from August 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) following the remand of an appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2013, the Veteran testified at a video conference hearing. A transcript of that hearing is of record.  

This claim was previously remanded by the Board in August 2014 and October 2016.  It has now been returned to the Board for adjudication. 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.  


FINDINGS OF FACT

The weight of the credible and probative evidence of record indicates that the Veteran's right ankle disability was not manifest in service, that right ankle arthritis was not compensably disabling within one year of her separation from active duty, and there is no relationship between any right ankle disability and active service.  


CONCLUSION OF LAW

A right ankle disability was not incurred or aggravated in service, and right ankle arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the Veteran's service treatment records and VA medical records are on file, and seem to be complete.  Private treatment records identified by the Veteran have also been obtained to the extent possible.  VA has also undertaken extensive and reasonable efforts to attempt to secure all relevant, identified post-service records, as well as lay statements of the Veteran and the testimony from her February 2013 Board hearing.

This issue was previously remanded for further development in August 2014 and October 2016.  On remand, the agency of original jurisdiction obtained VA treatment records and provided the Veteran with additional VA examinations in January 2015 and January 2017.  The Board finds that the VA opinions are adequate to decide the case because they are based upon consideration of the Veteran's medical history, including her lay assertions and her current complaints, and because they sufficiently inform the Board of the examiner's judgment on those medical questions and the examiner's essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012).  

All new medical evidence was associated with the claims file and reviewed prior to the issuance of the April 2017 supplemental statement of the case.  Where requested records were not available, negative responses were provided.  The Board finds that there has been substantial compliance with all the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

In addition to the documentary evidence, the Veteran's testimonial statements are of record, including testimony provided at her February 2013 Board hearing.  At the hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103 (c)(2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran has also waived consideration of new evidence by the AOJ and stated that she has no more medical evidence to offer the VA. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.  

II. Analysis

The Veteran claims entitlement to service connection for a right ankle disability.  The Veteran contends that she has a right ankle disorder that was caused by an injury in service.  The appellant testified in February 2013 that while in basic training at Fort McClellan, she injured a right ankle ligament and received medical treatment.  She further testified that she injured her knee and ankle again during advanced individual training and has had intermittent issues with her right ankle ever since, including having surgery between 1995 and 1996 for "a ligament repair."  The Veteran states that VA began treating her disorder sometime in the "mid-2000's". 

VA treatment records indicate that the Veteran has been diagnosed with chronic right ankle instability, and she has testified that ever since she injured her right ankle in service, she has had problems with it.  The Board finds that while the Veteran is competent to explain her symptoms of pain, she is not competent to diagnose the etiology of that pain. 

In this case, the medical records reveal no mention of a right ankle problem until 2002.  There is reference to the surgery on the right ankle in 1995 or 1996 and to one or two subsequent surgeries.  The initial surgery is mentioned by the Veteran and repeatedly noted in her medical records.  A second surgery is mentioned sparingly and seems to have taken place sometime in 2001. The third surgery is mentioned as having taken place in 2006 or 2007 at the Tampa VA Medical Center.  Recent examination in January 2017 notes a new claim of ligament repair performed in 1980, but there is no medical documentation for this contention, and it is the first time it has been raised. 

Medical records from the Tampa VA Medical Center in 2005 include a note that the appellant came "today [due] to right ankle pain. Denies any recent injury. She does have a history of surgery to this ankle the past and has had this pain previously at that time however has been pain-free for several years."

The medical records show repeated intermittent complaints of ankle pain until February 2010 when she informs the Huntington VA a snapping sensation in her ankle that has been hurting her. The treating VA provider noted that the appellant had "effusion of her right lateral malleolus has old surgical scar well healed... pain on extension and flexion...no bruising."  She was diagnosed with an ankle sprain.  Complaints of ankle pain continue in records and in September 2010 there is another note of the "repair of what sounds like chronic lateral instability of the ankle in 1996 in Panama City Florida," and that "over the past two years she has had recurrence of lateral pain which has been worse over the last 6 months." 

Complaints of ankle pain continue in medical records until the present. Medication has been prescribed to manage pain and the Veteran is fitted for a brace to help with instability. 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's right ankle has been found to have arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application.  For veterans with 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if the disorder was compensably disabling within a year of separation from active duty. 38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's service treatment records show a record of treatment for a knot on her right foot in February1974.  Her ankle was wrapped and she was put on restricted duty.  Four days later, she was seen by a podiatrist who diagnosed a right tibia Achilles ligament strain and she was put on a profile for two weeks.  

The October 1974 separation examination noted no problems with the Veteran's right foot or ankle.  On the Veteran's October 1974 Report of Medical History, the Veteran checked "NO" for foot trouble and all other relevant items.  Veteran was also assigned a Physical Profile (PULHES) of 111111 and found qualified for separation.  

The evidence of record also shows that the Veteran has a current diagnosis of a right ankle disorder.  The January 2015 examiner noted a previous diagnosis of chronic anterolateral instability in the right ankle with early tibiotalar arthritis.  While this establishes that the Veteran has a current disability, the element necessary for establishing service connection is whether the Veteran's current diagnosis is related to an injury during service.  After reviewing all of the evidence of record, the Board finds that this "nexus" requirement has not been satisfied. Shedden, 381 F.3d at 1167.

While arthritis is a chronic disorder, there is no evidence of record indicating that right ankle arthritis was noted during service or that the disorder was compensably disabling within one year of her separation from active duty. See 38 C.F.R. § 3.303 (b); 3.309(a).  In this case, the first showing of right ankle arthritis was not until many years after the Veteran's discharge from active duty.  The oldest available post service records in the claims file are from January 2002.  The Veteran testified that she did not start treatment at VA prior to that time and that there are no private medical records available.  The earliest diagnosis of arthritis in the record is in a VA examination from 2010.  The chronicity and continuity rules of 38 C.F.R. § 3.303(b), as well as the presumption of service connection under 38 C.F.R. § 3.307(a), are therefore not applicable.  Walker, 708 F.3d 1331.

The most probative medical evidence of record on the "nexus" question are the opinions of the January 2015 and January 2017 VA examiners, who reviewed the claims file, considered the Veteran's history and assertions, performed in-person examinations, and provided a fully adequate rationale for their findings.  

The 2015 examiner noted the Veteran's report of an injury to her right ankle during basic training in 1973, a history of recurrent sprains and tendon and ligament repair in Panama City Beach Florida performed in 1996 by a private orthopedist.  The VA examiner found that the disorder claimed was less likely than not incurred in or caused by the claimed in-service injury.  He explained that the service treatment records were reviewed in detail and the separation physical dated October, 30 1974 was silent regarding any ankle or foot issue.  The examination was marked normal and all questions completed by the Veteran relating to ankle, foot, or joint, or arthritis were all marked "NO".  The January 2015 examiner goes on to explain that "most strains heal without residual effects. Serious strains could possibly have residual effects, but these are most commonly injuries that are slow to heal. For the Veteran to mark NO to these issues on the examination only 7 months after the initial strain would indicate to this examiner that the issue had resolved."  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was provided another VA examination for her ankle in January 2017.  The examiner reviewed all evidence in the record, including all prior VA examinations.  The 2017 examiner noted that the Veteran's service treatment records noted a knot on the right foot and was diagnosed with a ligament strain in February 1974.  This ligament strain resolved without residual and the Veteran noted on her October 1974 separation physical that she was in good health with no swollen or painful joints, arthritis, or other deformity.  During the October 1974 separation physical, the appellant had a normal bilateral lower extremity examination with no chronic right ankle condition found. 

The VA examiner noted a well-documented history of obesity in the Veteran's records.  He concluded that the Veteran's current ankle conditions were not caused by or aggravated by her time on active duty but most likely due to normal physiologic aging as well as obesity.  The examiner also noted neither evidence of pain on passive range of motion nor when the joint is used in non- weight bearing. 

There are no contrary medical opinions, and no competent medical opinions of any kind that relate the Veteran's right ankle disability to service.  The earliest available medical evidence of the Veteran receiving treatment for right ankle pain is from 2002, approximately 28 years after separation from active duty.  Even considering the Veterans 1996 surgery to the ankle, there would still be the passage of over 20 years between any in service injury and medical documentation of, or treatment for, that injury. The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that further weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The preponderance of the probative and competent evidence therefore weighs against finding that any right ankle disorder had its onset during service or is otherwise related to any event or injury in service.  

The Board considered the Veteran's lay statements indicating a relationship between her current right ankle disability and an injury in service.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of her current right ankle disorder, i.e., arthritis, address an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

While the Veteran is competent to report on having symptoms of pain in service after straining a ligament in her foot, she is not competent to provide a diagnosis of any ankle disability incurred at that time or to relate her current symptoms to that in-service event.  Even assuming the Veteran's competence to opine on this question, the Board finds the specific opinions of trained health care professionals after examination to be of greater probative weight than the Veteran's general lay assertions.  While lay witnesses are competent to testify as to their observations, this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In sum, the weight of the competent, probative medical evidence weighs against the claim of entitlement to service connection for a right ankle disability, and neither the Veteran nor her representative has presented or identified any additional, contrary medical evidence or opinion, i.e., one that supports a finding that there exists a nexus between a right ankle disorder and service.  The preponderance of the evidence is therefore against the claim of entitlement to service connection for a right ankle disability.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a right ankle disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


